Citation Nr: 0123184	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $37,116.07.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from October 1953 to September 
1955.  In June 2000, the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) proposed to retroactively 
terminate payment of the veteran's Department of Veterans 
Affairs (VA) improved pension benefits as of February 1, 1997 
due to his wife's receipt of earned income.  In September 
2000, the RO effectuated the proposed termination.  In 
September 2000, the veteran was informed in writing of an 
overpayment of VA improved pension benefits in the amount of 
$37,116.07 and his appellate and waiver rights.  In October 
2000, the veteran submitted a notice of disagreement with the 
creation of the overpayment and requested waiver of recovery 
of the overpayment.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Committee on Waivers and Compromises (Committee) of the RO 
which denied waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $37,116.07.  In 
January 2001, the veteran submitted a notice of disagreement 
with the denial of his waiver request.  In March 2001, the RO 
issued a statement of the case to the veteran which addressed 
the issue of waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $37,116.07.  The 
veteran has been represented throughout this appeal by Puerto 
Rico Public Advocate for Veterans Affairs.  


REMAND

The veteran advances on appeal that the alleged overpayment 
of VA improved pension benefits in the amount of $37,116.07 
was not properly created and any valid debt should be waived.  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

The veteran has submitted a timely notice of disagreement 
with the creation of the overpayment of VA improved pension 
benefits in the amount of $37,116.07.  The RO has not issued 
a statement of the case or supplement statement of the case 
which addresses that issue.  The Court has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a statement of the case addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
accredited representative of any information and evidence not 
previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000); enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001).  The veteran's request for waiver of the alleged 
overpayment has not been considered under the amended 
statutes.  Therefore, the veteran's claim must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In his April 2001 Appeal to the Board (VA Form 9), the 
veteran advanced that recovery of the overpayment would cause 
undue financial hardship upon his family given their current 
expenses.  Also, the veteran indicated that his wife stopped 
working in February 2000, which could have an impact on the 
amount of the overpayment in question.  In light of the 
veteran's assertions, the Board finds that a current 
financial status report from the appellant would be helpful 
in addressing the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran complete a Financial Status 
Report (VA Form 20-5655).  Also an 
income-net worth statement for the year 
2000 should be obtained from the veteran.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) and the recently adopted 
regulations implementing the VCAA are 
fully met.  

3.  The RO should then ascertain whether 
any adjustment is required in the amount 
of the overpayment, with consideration 
being given to the wife's employment and 
earnings as of February 2000.  

4.  The Committee should then 
readjudicate the veteran's entitlement to 
waiver of recovery of an overpayment of 
VA improved pension benefits.  

5.  The RO should then issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which contains a full and complete 
discussion of (1) whether the overpayment 
of VA improved pension benefits in the 
amount of $37,116.07 was properly 
created; (2) the veteran's entitlement to 
waiver of recovery of VA improved pension 
benefits; and (3) all applicable laws and 
regulations.  Specifically, the 
supplemental statement of the case should 
include a discussion of the events which 
led to the creation of the overpayment 
and an explanation of the amount of the 
indebtedness assessed against the 
veteran.  The veteran should be given the 
opportunity to respond to the 
supplemental statement of the case.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


